3000 Two Logan Square Eighteenth and Arch Streets Philadelphia, PA19103-2799 Fax 215.981.4750 Lisa D. Zeises direct dial:(215) 981-4722 zeisesl@pepperlaw.com October 28, 2011 Via EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re:Touchstone Funds Group Trust Registration Statement on Form N-14 Ladies and Gentlemen: Touchstone Funds Group Trust (the “Trust”) is hereby transmitting for filing a registration statement on Form N-14 (the “Registration Statement”) under the Securities Act of 1933 (the “1933 Act”) to register shares of beneficial interest (the “Shares”) of the Touchstone Total Return Bond Fund and the Touchstone Ultra Short Duration Fixed Income Fund, each a series of the Trust. It is anticipated that the Shares would be issued to shareholders of the Old Mutual Barrow Hanley Core Bond Fund and the Old Mutual Dwight Short Term Fixed Income Fund, each a series of Old Mutual Funds II (each an “Old Mutual Fund”), in connection with (a) the proposed reorganization of the Old Mutual Barrow Hanley Core Bond Fund into the Touchstone Total Return Bond Fund and (b) the proposed reorganization of the Old Mutual Dwight Short Term Fixed Income Fund into the Touchstone Ultra Short Duration Fixed Income Fund, pursuant to an Agreement and Plan of Reorganization (“Agreement”). The Agreement is subject to the requisite approval of each Old Mutual Fund’s shareholders at a meeting to be held in February 2012. Pursuant to Rule 488 under the 1933 Act, it is proposed that this filing will become effective on November 28, 2011. Philadelphia Boston Washington, D.C. Detroit New York Pittsburgh Berwyn Harrisburg Orange County Princeton Wilmington www.pepperlaw.com U.S. Securities and Exchange Commission October 28, 2011 If you have any questions regarding the Registration Statement, please contact the undersigned at 215.981.4722 or John M. Ford at 215.981.4009. Very truly yours, /s/ Lisa D. Zeises Lisa D. Zeises cc:Brian Hirsch, Esq. John M. Ford, Esq.
